Case: 18-20415      Document: 00515109988         Page: 1    Date Filed: 09/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-20415                              FILED
                                 Conference Calendar                  September 9, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MCKINLEY GRIFFIN, III,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-51-1


Before ELROD, SOUTHWICK and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent McKinley Griffin, III, has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Griffin has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Griffin’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20415    Document: 00515109988   Page: 2   Date Filed: 09/09/2019




appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.